UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Bee eee LL
UNITED STATES OF AMERICA : Affirmation in Support
. of Application for
— Wen : Order of Continuance
JOHN MICHAEL TEDESCO, : 19 Mag. 4146
Defendant. :
a mee me - - ¢

State of New York )
County of New York : SS.2
Southern District of New York )

Justin V. Rodriguez, pursuant to Title 28, United States Code,
Section 1746, hereby declares under penalty of perjury:

1. 2 am an Assistant United States Attorney in the Office of
Geoffrey S. Berman, United States Attorney for the Southern
District of New York. TI submit this affirmation in support of an
application for an order of continuance of the time within which
an indictment or information would otherwise have to he filed,
pursuant to 18 U.S.C. § 3161 (h) (7) (A). This is the first order of
continuance that has been sought.

2. The defendant was charged in a complaint dated April 29,
2019, with violating Title 21, United States Code, Sections 812.
41, and 846. The defendant was arrested on May 16, 2019, and was
presented on May 16, 2019, before United States Magistrate Judge

Stewart D. Aaron in the Southern District of New York and released

 
4
on bail. The defendant is represented by Julia Gatto, Esq.

3. A preliminary hearing is set for June 17, 2019, as to the
defendant. Accordingly, the Government has until June 17, 2019,
to charge the defendant by indictment or information.

4. Ms. Gatto and I are engaged in discussions concerning a
possible disposition of this case. The negotiations have not been
completed and we plan to continue our discussions, but do not
anticipate a resolution before the deadline under Rule 5.1 expires
on June 17, 2019.

5. Therefore, the Government is requesting a 30-day
continuance until July 17, 2019, to continue the foregoing
discussions and reach a disposition of this matter. I have
personally communicated with defense counsel, who has specifically
consented to this request.

6. For the reasons stated above, the ends of justice served
by the granting of the requested continuance outweigh the best
interests of the public and defendant in a speedy trial.

Dated: New York, New York
June 17, 2019

Lill Q snglty

Justin V. Rodrifug

Assistant United States Attorney
Southern District of New York
212-637-2591

 

 
